     Case 2:19-cv-02592-TLN-EFB Document 20 Filed 10/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KWESI MUHAMMAD,                                  No. 2:19-cv-02592-TLN-EFB
12                       Plaintiff,
13           v.                                        ORDER
14    CHRISTINE BARBER,
15                       Defendant.
16

17          Plaintiff Kwesi Muhammad (“Plaintiff”), a state prisoner proceeding pro se, originally

18   filed this action in the Superior Court of California, County of San Joaquin, and Defendant

19   Christine Barber (“Defendant”) removed it to this Court on December 23, 2019. (ECF No. 1.)

20   The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B)

21   and Local Rule 302.

22          On September 22, 2020, the magistrate judge filed findings and recommendations herein

23   which were served on all parties and which contained notice to all parties that any objections to

24   the findings and recommendations were to be filed within fourteen days. (ECF No. 18.) Plaintiff

25   has filed objections to the findings and recommendations. (ECF No. 19.)

26          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

27   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

28   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983); see also 28
                                                       1
     Case 2:19-cv-02592-TLN-EFB Document 20 Filed 10/27/20 Page 2 of 2


 1   U.S.C. § 636(b)(1).

 2          The Court has reviewed the file and finds the findings and recommendations to be

 3   supported by the record and by the magistrate judge’s analysis.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1. The findings and recommendations filed September 22, 2020 (ECF No. 18), are

 6   ADOPTED IN FULL;

 7          2. Plaintiff’s second amended complaint (ECF No. 17) is DISMISSED for failure to state

 8   a cognizable claim; and

 9          3. The Clerk is directed to close the case.

10          IT IS SO ORDERED.

11   DATED: October 26, 2020

12

13

14

15                                                            Troy L. Nunley
                                                              United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
